UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

UNITED STATES OF AMERICA ex rel.
TENNESSEE VALLEY AUTHORITY PLAINTIFF

v. l Civil No. l:l7-cV-00144-GHD-DAS

AN EASEMENT AND RIGHT-OF-WAY

OVER 0.05 ACRE OF LAND,

MORE OR LESS, IN OKTIBBEHA COUNTY,

MISSISSIPPI, and GLEN DUMAS, et al. DEFENDANTS

 

MEMORANDUM OPINION

 

Now before the Court is Plaintiff United States of America’s motion for summary
judgment. Doc. 14. For the reasons set forth below, the Court finds the motion should be

granted.

Background

The United States brought this eminent domain action to.obtain an easement and right
of way for the use by the Tennessee Valley Authority. With the complaint, the United
States filed a declaration of taking stating that intended to take an easement and right of
way for the use of the Tennessee Valley Authority for the operating and maintaining power
and telephone lines. Decl. of Taking 1[ 4, Doc. 2. The easement sought is described in full
in an attachment to the Declaration of Taking. See Easement Description, Doc. 2-1.

The complaint identified Glen Dumas and Billy Dumas as each having an undivided
1/2 interest the property. The United States also filed a notice of condemnation and served
each of the landowners listed above. Pursuant to 40 U.S.C. §§ 3114-3118 this Court
granted immediate possession of the easement and right-of-way to the TVA.

Based on independent appraisals commissioned by the TVA, the TVA estimated fair
and just compensation for the easement to be 1$350 and deposited that amount with the

Clerk of the Court.

Neither Defendant has filed an answer objecting to the taking or demanding a jury trial
on the issue of compensation The United States now seeks summary judgment, asking this
Court to determine the amount of compensation due to the owners and distribute the hinds
accordingly.

Summary Judgment Standard in Eminent Domain Cases

“In an action involving eminent domain under federal law, the court tries all issues,
including compensation” except when a party demands a jury trial “within the time to
answer.” Fed. R. Civ. P. 7l.l(h). Here, no Defendant demanded a jury trial, and so, the
Court may decide the issue of compensation

In an eminent domain proceeding, summary judgment may be granted under Rule 56
when there is no genuine dispute as to any material fact. “Summary judgment is appropriate
in a condemnation case where there is no disputed issue of material fact.” Transwestern
Pz`peline Co. LLC v. 46. 78 Acres of Permanent Easement Located in Marz'copa Cty., 473 ,
F. App'x 778, 779 (9th Cir. 2012) (citing Etalook v. Exxon Pipeline Co., 831 F.2d 1440,
1446-47 (9th Cir. 1987)); see also United States v. 0.225 Acres of Lana' in Pari'sh of
Plaquemines, La., Etc., No. 16-0792, 2017 WL 2618852, at *4 (E.D. La. Jun. 6, 2017)
(summarily decided issue of compensation where no land owner appeared); United States
ex rel. Tennessee Valley Authority v. Tree-Removal Rz'ghts with Respect to land in McNairy
County, Tenn., No. 15-1008, 2015 WL 5499434 (W.D. Tenn. Sept. 16, 2015) (granting
summary judgment in eminent domain proceeding on the issue of compensation).

The party moving for summary judgment bears the initial responsibility of informing
the Court of the basis for its motion and identifying those portions of the record it believes
demonstrate the absence of a genuine dispute of material fact. Celotex Corp. v. Catrett,
477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (quoting Fed. R. Civ. P. 56(a)).
“An issue of fact is material only if ‘its resolution could affect the outcome of the action’.”

Manm`ng v. Chevron Chem. Co., LLC, 332 F.3d 874, 877 (5th Cir. 2003) (quoting Wyatt v.

Hum‘ Plywooa' Co., 297 F.3d 405, 408 (5th Cir. 2002)). The burden then shifts to the
nonmovant to “go beyond the pleadings and by . . . affidavits, or by the depositions,
answers to interrogatories, and admissions on file, designate specific facts showing that
there is a genuine issue for trial.”. ” Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S. Ct.
2548, 91 L. Ed. 2d 265 (1986) (intemal quotation marks omitted.); Littlejield v. Forney
Indep. Sch Dist. , 268 F.3d 275, 282 (5th Cir. 2001); Willis v. Roche Biomea'ical Labs., Inc. ,
61 F.3d 313, 315 (5th Cir. 1995).
Analysis

The Fifth Amended provides, in relevant part, that no “private property be taken for
public use, without just compensation.” U.S. Const. amend. V. In most cases, “just
compensation” is “the fair market value of the property on the date it is appropriated. Kirby
Forest Ina'us., Inc. v. United States, 467 U.S. l, 10, 104 S. Ct. 2187, 2194, 81 L. Ed. 2d l
(1984). Where, as here, the United States took an easement rather than ownership of the
property, compensation is the “the difference between the market value of that tract before
and after the taking.” United States v. 8.41 Acres of Land, More or Less, Si'tuated in Orange
Cty., State of Tex., 680 F.2d 388, 391 (5th Cir. 1982)

The United States submits, as evidence of the value of these easements, the declaration
of Ivan J. Antal, a certified Mississippi property appraiser and TVA employee. Declaration,
Doc. 32-1. Antal stated that in preparing his appraisal, he consulted two appraisal reports
performed by independent appraisers and submitted to the TVA. Id. 11 4. One independent
appraiser determined the fair market value of the easement to be $175. Id. The other
determined the fair market value of the easement to be $275. Based on these reports, Antal
determined that the landowners should be compensated $350 in total for the easement. Id.
11 5.

The Court finds that United States has carried its initial burden of establishing that

$350. is a fair and just compensation for the easement Because the Defendants have failed

to appear, the Court finds they have failed to carry burden of showing that a genuine issue
of material fact exists. See United States for Use ofTennessee ValleyAuth. v. Tree Removal
Ri'ghts with Respect to Land in Marshal! Cty., Mississippi', No. 3:17-CV-128-DMB-RP,
2018 WL 6072008, at *2 (N.D. Miss. Nov. 19, 2018) (granting summary judgment where
there was no “evidence showing the inadequacy of` TVA's valuation method.”); see Tree
Removal Ri`gh!s, 2015 WL 5499434, at *2 (“When the moving party presents an appraisal
by a credentialed property appraiser and the non-moving parties do not contest it, that
moving party is entitled to judgment as a matter of law on the issue of just compensation”).
The Court therefore finds that, based upon the undisputed evidence submitted by the United
States, $3 50 is a fair and just compensation for the easement sought and should be awarded

to Defendants based upon their respective interests in the land as follows:

 

 

Owner Fractional lnterest Amount

Glen Dumas 1/2 $l 75

Billy Dumas 1/2 8175

Total 1 $350
Conclusion

For these reasons, the Court finds that there is no genuine issue of material fact as to
the amount of just compensation for the easement and right-way-acquired and that the
United States motion should be granted. Defendants are awarded an apportioned amount
of $350 as compensation for their respective fractional interest in the land.

An order in accordance with this opinion shall issue.

%~Sai.ah

SENIOR U.S. DISTRICT JUDGE

This the / 7 day of January, 2019.

 

